Title: To James Madison from Henry Lee, 21 April 1808
From: Lee, Henry
To: Madison, James



dear Sir
Alexa. 21st. April 08.

Doctor Wellford having conducted the medical department of the Militia Army in 94, I owe it to my sense of his faithful services, to comply with his wish of my letter to you notifying his desire to conduct one branch of the same department in the Army now raising.  But I am sure you so well know this gentlemans character & ability that any commendation of him to you is needless.  Nevertheless permit me to ask yr. perusal of the enclosure.  It gives an additional title to Doctor Wellfords pretensions; & of that sort that must have due weight with govt.  always yr. affec: friend I wish you health & happiness.

H: Lee

